COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Bernard Sykes v. The State of Texas

Appellate case number:     01-19-00222-CR

Trial court case number: 1512316

Trial court:               179th District Court of Harris County

       The appellant, Bernard Sykes, has filed a motion for rehearing. A majority of the panel has
voted to deny rehearing. Accordingly, the motion is DENIED. All pending motions are dismissed
as moot.
       It is so ORDERED.

Judge’s signature:      /s/ Evelyn V. Keyes
                     Acting for the Court

Date: ___October 22, 2019____